Citation Nr: 0318633	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected right wrist disability. 



ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to May 
1988 and March 1989 to December 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the RO, which 
granted service connection and assigned a 10 percent rating 
for a right wrist disability, effective in January 2000.  

In May 2001, the Board remanded the case to the RO for 
additional development of the record.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  The veteran's service-connected right wrist disability is 
shown to be manifested by moderate tenderness, normal grip 
and grasp and mild weakened movement and excess fatigability.  

2.  The veteran's right wrist range of motion (dorsiflexion 
to 50 degrees, palmar flexion to 60 degrees, ulnar deviation 
to 40 degrees, and radial deviation to 15 degrees) would 
decrease an additional 5 degrees in all planes during severe 
and painful exacerbations.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right wrist disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5010, 5214, 5215 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1984 to May 
1988 and March 1989 to December 1995.  

A careful review of the service medical records shows that 
the veteran injured his right wrist playing football in 
August of 1987.  He sought treatment for the injury two 
months later, after experiencing stiffness in his wrist and 
difficulty performing push-ups.  The eventual diagnosis was 
that of chronic nonunion of the right scaphoid and treatment 
consisted of an open reduction and internal fixation in March 
1989.  

In January 2000, the RO received the veteran's claim of 
service connection for a right wrist disability.  On his 
claim, the veteran indicated limited range of motion and use 
of the wrist.  

A March 2000 medical record from Terrence M. O'Donovan, M.D., 
an orthopedic physician, indicates that the veteran 
complained of having dull and aching pain and numbness in his 
right wrist.  He also complained of having decreased strength 
in the mornings.  The veteran described his pain as being 
that of 3 to 5 on a scale of 10, with increased pain upon 
applying pressure to the wrist.  

Dr. O'Donovan noted that the veteran's right wrist had no 
areas of swelling, but there was mild, decreased sensation 
over the well-healed scar.  His range of motion of the right 
wrist was that of dorsiflexion to 30 degrees, palmar flexion 
to 70 degrees, ulnar deviation to 10 degrees, and radial 
deviation to 20 degrees.  

The doctor noted that the veteran made a good fist and 
demonstrated good grip strength.  The X-ray studies showed a 
well-healed scaphoid nonunion with a well-placed Herbert 
screw.  

Dr. O'Donovan did not recommend any current treatment for the 
veteran, noting that he was at maximum medical improvement.  
Using the AMA Medical Guidelines for the Evaluation of 
Permanent Impairment, the doctor diagnosed the veteran as 
having a 25 percent permanent partial impairment of his hand.  

In a May 2000 decision, the RO granted service connection for 
the right wrist disability and assigned a 10 percent rating 
for the disability.  

In a May and July 2000 statements indicating his disagreement 
with the RO's decision, the veteran contended that, if the 
private orthopedist diagnosed him as having a 25 percent 
permanent disability of his right hand, he should then be 
entitled to a higher disability rating from VA.  He also 
argued that the RO erred in only considering the limited 
range of motion that he experienced in his right hand and 
that it did not take into account his constant pain, that 
arthritis was associated with his injury and the weakened 
grip and strength that he experienced in his hand.  

In a February 2002 letter, the veteran received notice of his 
duties and responsibilities under The Veterans Claims 
Assistance Act of 2000 (VCAA), which enhanced the VA's 
obligation to notify a claimant about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  A copy of 
the Act was enclosed in the letter.  

On an August 2002 VA examination, the veteran complained of 
having constant pain in the right wrist.  He indicated that 
he experienced swelling in the right wrist after use, 
although taking Advil eased these symptoms.  

On examination of the right wrist, a 3-inch well-healed 
surgical incision was noted along the palmar and medial 
aspect.  There was no swelling, fluid, heat, erythema, 
crepitus or laxity found.  

The examiner noted moderate tenderness, medially and 
laterally.  The range of motion of the wrist showed 
dorsiflexion of 50 degrees, palmar flexion of 60 degrees, 
ulnar deviation of 40 degrees and radial deviation of 15 
degrees.  The examiner noted a normal grip and grasp with no 
atrophy.  

The diagnosis was that of fracture of the right scaphoid 
bone, status post internal fixation and bone graft.  The 
examiner commented that the veteran's fracture had healed 
without residual deformity.  

In a September 2002 addendum to the August 2002 examination 
report, the VA examiner stated that the veteran exhibited 
mild weakened movement and excess fatigability of the right 
wrist.  

The examiner determined that, during severe and painful 
exacerbations, the veteran's range of motion would decrease 
an additional 5 degrees in all planes.  He noted that, 
because the veteran experienced virtually constant pain, 
exacerbations occurred infrequently.  

In a December 2002 letter, the RO advised the veteran that it 
was his responsibility to see that any additional evidence 
(namely, all medical records regarding treatment of his 
disability) were furnished to VA.  The veteran responded in 
January of 2003 by providing a copy of the March 2000 record 
from Dr. Terrence O'Donovan, that was already considered by 
the RO, and a March 2000 private X-ray report of the right 
wrist, indicating an apparent healed fracture of the carpal 
navicular which contained a single orthopedic screw (but was 
otherwise a negative study).  


II.  Analysis

A.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in May 2000), Statement of the Case (in July 
2000), Supplemental Statement of the Case (March 2003), and 
in letters to the veteran dated February 2002 and December 
2002, the RO has notified him of the evidence needed to 
substantiate his claim.  

The purpose of the February 2002 RO letter was to notify the 
veteran of what evidence he was responsible for obtaining and 
what evidence VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

It is noted that, although the February 2002 RO letter did 
not set forth the requirements for establishing a higher 
rating for the veteran's disability, the RO nevertheless 
informed the veteran of the requirements in a March 2003 
Supplemental Statement of the Case.  

Furthermore, the RO has made reasonable efforts to assist the 
veteran in obtaining evidence for his claim, to include 
affording him a VA examination in August 2002, regarding the 
issue at hand.  Additionally, the RO has afforded the veteran 
the opportunity for a hearing that was declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran claims that he is entitled to an initial rating 
in excess of 10 percent for his service-connected right wrist 
disability.  His residuals of a right wrist scaphoid nonunion 
fracture with internal fixation are currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, for limitation of 
motion of the wrist.  

Full range of motion of the wrist is measured from 0 degrees 
to 70 degrees dorsiflexion, 0 degrees to 80 degrees palmar 
flexion, 0 degrees to 45 degrees ulnar deviation, and 0 
degrees to 20 degrees radial deviation.  38 C.F.R. § 4.71, 
Plate I (2002).  

Under Code 5215, a 10 percent disability rating is warranted 
for the major, or dominant, extremity (as is the case here), 
where palmar flexion is limited to in line with the forearm, 
or where dorsiflexion is less than 15 degrees.  With his 
initial rating of 10 percent, the veteran's wrist is already 
evaluated at the maximum allowable under Diagnostic Code 
5215.  

A higher disability evaluation may be assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5214, for ankylosis 
(fixation in one position) of the wrist.  Favorable ankylosis 
of the wrist in 20 degrees to 30 degrees dorsiflexion 
warrants a 30 percent rating for the major, or dominant, 
extremity.  However, there is no objective evidence in the 
record that the veteran's right wrist is ankylosed so as to 
warrant consideration under this Diagnostic Code.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, which require analysis of functional 
loss due to pain in disabilities of the musculoskeletal 
system and inquiry into weakened movement, excess 
fatigability, etc., in addition to any limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the present record, including the veteran's 
contentions, does not indicate that he has such disabling 
pain or functional impairment resulting from his service- 
connected disability to warrant consideration of assignment 
of a higher rating under the diagnostic criteria discussed 
hereinabove, including the criteria of 38 C.F.R. §§ 4.40. and 
4.45.  

That is, there is no objective evidence of additional range 
of motion loss due to pain on use or during flare-ups that 
would equate to ankylosis of the right wrist.  DeLuca, supra.  

As noted on the August 2002 VA examination, there was mild 
weakened movement and excess fatigability, and the veteran's 
range of motion of the wrist would decrease an additional 5 
degrees in all planes during severe and painful 
exacerbations, which occurred infrequently.  

Thus, there is no basis for the assignment of an initial 
rating in excess of 10 percent for the veteran's service-
connected right wrist disability under the applicable 
Diagnostic Code.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted, the clinical findings show that the 
veteran meets the criteria for a 10 percent rating and no 
more ever since the effective date of service connection in 
January 2000.  

As the preponderance of the evidence is against the claim for 
a higher schedular rating for the veteran's right wrist, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected right wrist 
disability is denied.  


	                        
____________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

